Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This is in response to the arguments filed on 03/01/2021.
2. Claims 1-20 are cancelled. 
3. Claims 21-40 are pending in the application.
4. Claims 21-40 have been rejected.
Response to Arguments
5.	Applicant's arguments with respect to claims 21-40 have been considered but are moot in view of the new ground(s) of rejection. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,520,210. Although the claims at issue are not identical, they are not patentably distinct from each other.
anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al hereafter Fadell (US pat. App. 20150167995) and in view of Nelson et al hereafter Nelson (US pat. App. 20130087628).  
7.	As per claims 1, 31, and 38, Fadell discloses a heating ventilation and air conditioning (HVAC) system, a method, and a device for a building space, the system comprising: an HVAC device for the building space comprising a processing circuit comprising a memory, wherein the processing circuit is configured to: store, in the memory, a manifest comprising a set of entitlements for the HVAC device based on relationships between the HVAC device and entities; receive, via a user interface, a request to adjust a configuration of a piece of building equipment of the HVAC system, the request comprising an account identifier of a user account that initiated the request (paragraphs: 8-10, 39, and 45 wherein it emphasizes that a list of entitlements which are based on relationships between HVAC and entities is stored in the HVAC ssytem’s memory. A request consist of user’s identifier to adjust the building equipment of the HVAC system is receives); identify an entitlement of the set of entitlements that indicates a relationship between the HVAC device and the piece of building equipment; determine a level of access for the account identifier that is associated with the identified entitlement; and responsive to the level of access satisfying a configuration policy, adjust the configuration of the piece of building equipment according to the request (paragraphs: 43, 46, 51, 73-77 wherein it elaborates it identifies the relationship of the entitlement between the HVAC device and the piece of building equipment. It further determines a level of access for the account identifier that is associated with the identified entitlement and if it satisfies the level of access a 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Nelson’s teachings of adjust the configuration of the piece of building equipment with the teachings of Fadell, for the purpose of effectively protecting the building equipment of HVAC system form any unauthorized modification by intruders.  
8.	As per claim 22, Fadell discloses the system, wherein the manifest comprises a set of relationships between entities comprising one or more relationships between group entities, user entities, and device entities; -2- 4845-3160-7509.1Atty. Dkt. No. 16BE233-US2 (116048-0926) wherein the set of entitlements for the HVAC device comprises at least one of an entitlement for a software operating version for the HVAC device, an entitlement for a software add-on for the HVAC device, and an entitlement that configures the HVAC device to collect data from a second device and send commands to the second device which cause the second device to affect an environmental change in the building space (paragraphs: 41, 95, 121).  
9.	As per claim 23, Fadell discloses the system, wherein the manifest indicates a location of a payload, wherein the processing circuit of the HVAC device is configured to retrieve the payload based on the location indicated by the manifest (paragraphs: 51, 72).  

11.	As per claim 25, Fadell discloses the system, wherein the relationships between the HVAC device and the entities further comprises relationships between each entity and other entities, wherein the relationships between each entity and the other entities comprise relationships between the group entities, the user entities, and the device entities with other group entities, other user entities, and other device entities (paragraphs: 78, 99, 140).  
12.	As per claim 26, Fadell discloses the system, wherein the processing circuit of the HVAC device is configured to: receive a payload from [[the]] an authentication server and update storage modules of the HVAC device according to the payload; and prompt the user to confirm installation of the payload (paragraphs: 10, 96).  
13.	As per claim 27, Fadell discloses the system, wherein the processing circuit of the HVAC device is configured to; -3- 4845-3160-7509.1Atty. Dkt. No. 16BE233-US2 (116048-0926) transmit the manifest stored on the HVAC device to an authentication server to determine whether the set of entitlements has been updated to a second set of entitlements by an authentication server, the second set of entitlements based at least in part on one or more of the relationships between the HVAC device and the entities; receive, from the authentication server, an updated manifest comprising the second set of entitlements; receive, via the user interface, a 
14.	As per claim 28, and 36 Fadell discloses the system, wherein the processing circuit of the HVAC device is configured to receive the manifest from an authentication server and receiving, by an authentication server, the manifest stored in the; comparing, by the authentication server, the manifest stored on the HVAC device to a manifest stored on the authentication server; and sending, by the authentication server, the updated manifest to the HVAC device in response to determining that the manifest stored on the HVAC device does not match the manifest stored on the authentication server (paragraphs: 102, 129, 150).  
15.	As per claim 29, Fadell discloses the system, wherein the processing circuit of the HVAC device is further configured to: receive, via a second user interface, a second request to adjust the configuration of the piece of building equipment, the second request comprising a second account identifier of a -4- 4845-3160-7509.1Atty. Dkt. No. 16BE233-US2 (116048-0926) second user account that initiated the request identify the entitlement of the set of entitlements that indicates a relationship between the HVAC device and the piece of building equipment; determine a second level of access for the second account identifier that is associated with the identified 
16.	As per claim 30, Fadell discloses the system, wherein the user account is a user account of a plurality of user accounts that are associated with a group identifier, and wherein processing circuit of the HVAC device is further configured to determine the level of access based on a level of access of the group identifier (paragraphs: 45, 71, 114).   
17.	 Claims 32-35, 37, and 39-40 are listed all the same elements of claims 22-30. Therefore, the supporting rationales of the rejection to claims 22-30 apply equally as well to claims 32-35, 37, and 39-40.

Citation of References
18. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Karp (US pat. app. Pub. 20150370621): discusses relate to providing a message to an application programming interface (API). The message includes a request for data from a data model, a submission of data to the data model, or both; and a host selection between: a representational state transfer (REST) host and a subscription-based application programming interface (API) host, wherein the REST host receives REST-based messages and the subscription-based API host receives messages in accordance with a standard of the subscription-based API host; wherein the request for data, the submission of data, or both are configured to create, delete, modify, or any 
Poth (US pat. App. Pub. 20030040842): elaborates updating the data structure by adding a duration in units of time to the time associated with the requesting system user. An apparatus, includes: a microcontroller; a digital temperature sensor coupled to the microcontroller; a liquid crystal display coupled to the microcontroller; a set of cursor buttons coupled to the microcontroller; an electrically erasable programmable read-only memory coupled to the microcontroller; an upload capable connector coupled to the electronically erasable programmable read-only memory; a real time clock coupled to the microcontroller; and a back up power supply coupled to the real time clock. A method, includes regulating user access to an interactive user interface of a programmable thermostat, each user identified by a personal identification number associated with a user type selected from the group consisting of building owners, maintenance personnel, building tenants, and manufacturers.  

Conclusion

19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad W. Reza whose telephone number is 571-272-6590.  The examiner can normally be reached on M-F (9:00-5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436